DETAILED ACTION
Claims status
In response to the application filed on 05/22/2020, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2020 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 05/22/2020 have been reviewed and accepted.
Specification/Title Objection
The title of the application is objected to under 37 CFR 1.153 because it doesn’t designate the particular article, and as well as not corresponding to the claim inventions. The title of the instant application shall be technically more accurate and descriptive. An appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 11, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Panta et al. (US 2015/0103707 A1).
Regarding claim 1; Panta discloses a communication method, comprising:
receiving, by a terminal device, a first packet from a gateway device, the first packet comprising a first preamble (See Fig. 4: the second sensor node, i.e., terminal, to receive the data packet when the preamble packet is detected from the first sensor node, i.e., gateway, Panta’s claim 1, Abstract and ¶. [0063]); and 
transmitting, by the terminal device, a second packet to the gateway device, the second packet comprising a second preamble (See Fig. 4: determining whether the preamble packet is addressed to the second sensor node; sending an acknowledgement packet to the first sensor node, i.e., gateway, when the preamble packet is addressed to the second sensor node, Panta’s claim 1, ¶. [0065] and Abstract); and wherein a length of the first preamble is greater than a length of the second preamble (See Fig. 3: The total duration of time, for the (m−1) quiet gaps and for transmitting the m preamble packets, is greater than the sleep period of the sensor node to which the preamble packets are transmitted (the second sensor node). For example, for the example of FIG. 3, Tpreamble > Tsleep. The condition Tpreamble > Tsleep ensures that the sequence of preamble packets transmitted by the first sensor node does not lie completely within the sleep period of the second sensor node. ¶. [0068]).
[Examiner’s note: Tpreamble received by the second sensor node could be analyzed as the first preamble, and whereas Tsleep transmitted by the second sensor node could be treated as Tsleep applying under the BRI. Panta’s invention addresses using the terms “first sensor node” and “second sensor node”. However, both sensor nodes are capable to perform the claimed functions, and thus Panta’s teaching meets the claims.]

Regarding claim 7; Panta discloses a communication method, comprising: 
transmitting, by a gateway device, a first packet to a terminal device, the first packet comprising a first preamble (See Fig. 4: the second sensor node, i.e., terminal, to receive the data packet when the preamble packet is detected from the first sensor node, i.e., gateway, Panta’s claim 1, Abstract and ¶. [0063]);
receiving, by the gateway device, a second packet from the terminal device, the second packet comprising a second preamble (See Fig. 4: determining whether the preamble packet is addressed to the second sensor node; sending an acknowledgement packet to the first sensor node, i.e., gateway, when the preamble packet is addressed to the second sensor node, Panta’s claim 1, ¶. [0065] and Abstract); and wherein a length of the first preamble is greater than a length of the second preamble (See Fig. 3: The total duration of time, for the (m−1) quiet gaps and for transmitting the m preamble packets, is greater than the sleep period of the sensor node to which the preamble packets are transmitted (the second sensor node). For example, for the example of FIG. 3, Tpreamble > Tsleep. The condition Tpreamble > Tsleep ensures that the sequence of preamble packets transmitted by the first sensor node does not lie completely within the sleep period of the second sensor node. ¶. [0068]).

Regarding claim 11; Panta discloses a terminal device, comprising: 
a receiving circuit configured to receive a first packet from a gateway device, the first packet comprising a first preamble (See Fig. 4: the second sensor node, i.e., terminal, to receive the data packet when the preamble packet is detected from the first sensor node, i.e., gateway, Panta’s claim 1, Abstract and ¶. [0063]); and 
a first transmitting circuit configured to transmit a second packet to the gateway device, the second packet comprising a second preamble (See Fig. 4: determining whether the preamble packet is addressed to the second sensor node; sending an acknowledgement packet to the first sensor node, i.e., gateway, when the preamble packet is addressed to the second sensor node, Panta’s claim 1, ¶. [0065] and Abstract); and wherein a length of the first preamble is greater than a length of the second preamble (See Fig. 3: The total duration of time, for the (m−1) quiet gaps and for transmitting the m preamble packets, is greater than the sleep period of the sensor node to which the preamble packets are transmitted (the second sensor node). For example, for the example of FIG. 3, Tpreamble > Tsleep. The condition Tpreamble > Tsleep ensures that the sequence of preamble packets transmitted by the first sensor node does not lie completely within the sleep period of the second sensor node. ¶. [0068]).


Panta discloses a gateway device for performing the communication method of claim 7, comprising: 
a transmitting circuit configured to transmit a first packet to a terminal device, the first packet comprising a first preamble (See Fig. 4: the second sensor node, i.e., terminal, to receive the data packet when the preamble packet is detected from the first sensor node, i.e., gateway, Panta’s claim 1, Abstract and ¶. [0063]); and 
a first receiving circuit configured to receive a second packet from the terminal device, the second packet comprising a second preamble (See Fig. 4: determining whether the preamble packet is addressed to the second sensor node; sending an acknowledgement packet to the first sensor node, i.e., gateway, when the preamble packet is addressed to the second sensor node, Panta’s claim 1, ¶. [0065] and Abstract); and wherein a length of the first preamble is greater than a length of the second preamble (See Fig. 3: The total duration of time, for the (m−1) quiet gaps and for transmitting the m preamble packets, is greater than the sleep period of the sensor node to which the preamble packets are transmitted (the second sensor node). For example, for the example of FIG. 3, Tpreamble > Tsleep. The condition Tpreamble > Tsleep ensures that the sequence of preamble packets transmitted by the first sensor node does not lie completely within the sleep period of the second sensor node. ¶. [0068]).

Regarding claim 20; Panta discloses a communication system, comprising: the terminal device of claim 11 and a gateway device, 
wherein the gateway device comprises: 
a transmitting circuit configured to transmit a first packet to a terminal device, the first packet comprising a first preamble (See Fig. 4: the second sensor node, i.e., terminal, to receive the data packet when the preamble packet is detected from the first sensor node, i.e., gateway, Panta’s claim 1, Abstract and ¶. [0063]); and 
a first receiving circuit configured to receive a second packet from the terminal device, the second packet comprising a second preamble (See Fig. 4: determining whether the preamble packet is addressed to the second sensor node; sending an acknowledgement packet to the first sensor node, i.e., gateway, when the preamble packet is addressed to the second sensor node, Panta’s claim 1, ¶. [0065] and Abstract), wherein the terminal device is configured to receive a first packet from a gateway device, the first packet comprising a first preamble (See Fig. 4: the second sensor node, i.e., terminal, to receive the data packet when the preamble packet is detected from the first sensor node, i.e., gateway, Panta’s claim 1, Abstract and ¶. [0063]); and transmit a second packet to the gateway device, the second packet comprising a second preamble (See Fig. 4: determining whether the preamble packet is addressed to the second sensor node; sending an acknowledgement packet to the first sensor node, i.e., gateway, when the preamble packet is addressed to the second sensor node, Panta’s claim 1, ¶. [0065] and Abstract); and wherein a length of the first preamble is greater than a length of the second preamble (See Fig. 3: The total duration of time, for the (m−1) quiet gaps and for transmitting the m preamble packets, is greater than the sleep period of the sensor node to which the preamble packets are transmitted (the second sensor node). For example, for the example of FIG. 3, Tpreamble > Tsleep. The condition Tpreamble > Tsleep ensures that the sequence of preamble packets transmitted by the first sensor node does not lie completely within the sleep period of the second sensor node. ¶. [0068]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8, 10, 11, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Panta et al. (US 2015/0103707 A1) in view of Yang et al. (US 2019/0335396 A1).
Regarding claim 1; Panta discloses a communication method, comprising:
receiving, by a terminal device, a first packet from a gateway device, the first packet comprising a first preamble (See Fig. 4: the second sensor node, i.e., terminal, to receive the data packet when the preamble packet is detected from the first sensor node, i.e., gateway, Panta’s claim 1, Abstract and ¶. [0063]); and 
See Fig. 4: determining whether the preamble packet is addressed to the second sensor node; sending an acknowledgement packet to the first sensor node, i.e., gateway, when the preamble packet is addressed to the second sensor node, Panta’s claim 1, ¶. [0065] and Abstract); and wherein a length of the first preamble is greater than a length of the second preamble (See Fig. 3: The total duration of time, for the (m−1) quiet gaps and for transmitting the m preamble packets, is greater than the sleep period of the sensor node to which the preamble packets are transmitted (the second sensor node). For example, for the example of FIG. 3, Tpreamble > Tsleep. The condition Tpreamble > Tsleep ensures that the sequence of preamble packets transmitted by the first sensor node does not lie completely within the sleep period of the second sensor node. ¶. [0068]).
[Examiner’s note: Tpreamble received by the second sensor node could be analyzed as the first preamble, and whereas Tsleep transmitted by the second sensor node could be treated as Tsleep applying under the BRI. Panta’s invention addresses using the terms “first sensor node” and “second sensor node”. However, both sensor nodes are capable to perform the claimed functions, and thus Panta’s teaching meets the claims.]
Even though Panta discloses the method of receiving the first preamble and transmitting the second preamble having the preamble duration time is greater than the duration of sleep period, Panta doesn’t explicitly discuss the length of the first preamble is greater than the length of the second preamble.
However, Yang further teaches the method wherein the length of the first preamble is greater than the length of the second preamble (See Fig. 6s: a timing length of an Inactivity Timer of a first DRX mechanism corresponding to the first service is T1, i.e., first preamble duration, a timing length of an Inactivity Timer of a second DRX mechanism corresponding to the second service is T2, second preamble duration, and T1>T2>T3.; ¶. [0062]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method wherein the length of the first preamble is greater than the length of the second preamble as taught by Yang to have incorporated in the system of Panta, so that it would provide a beneficial to improving the stability and accuracy of data transmission between the terminal and the network-side device. Yang: ¶. [0065].

Regarding claim 7; Panta discloses a communication method, comprising: 
transmitting, by a gateway device, a first packet to a terminal device, the first packet comprising a first preamble (See Fig. 4: the second sensor node, i.e., terminal, to receive the data packet when the preamble packet is detected from the first sensor node, i.e., gateway, Panta’s claim 1, Abstract and ¶. [0063]);
receiving, by the gateway device, a second packet from the terminal device, the second packet comprising a second preamble (See Fig. 4: determining whether the preamble packet is addressed to the second sensor node; sending an acknowledgement packet to the first sensor node, i.e., gateway, when the preamble packet is addressed to the second sensor node, Panta’s claim 1, ¶. [0065] and Abstract); and wherein a length of the first preamble is greater than a length of the second preamble (See Fig. 3: The total duration of time, for the (m−1) quiet gaps and for transmitting the m preamble packets, is greater than the sleep period of the sensor node to which the preamble packets are transmitted (the second sensor node). For example, for the example of FIG. 3, Tpreamble > Tsleep. The condition Tpreamble > Tsleep ensures that the sequence of preamble packets transmitted by the first sensor node does not lie completely within the sleep period of the second sensor node. ¶. [0068]).
Even though Panta discloses the method of receiving the first preamble and transmitting the second preamble having the preamble duration time is greater than the duration of sleep period, Panta doesn’t explicitly discuss the length of the first preamble is greater than the length of the second preamble.
However, Yang further teaches the method wherein the length of the first preamble is greater than the length of the second preamble (See Fig. 6s: a timing length of an Inactivity Timer of a first DRX mechanism corresponding to the first service is T1, i.e., first preamble duration, a timing length of an Inactivity Timer of a second DRX mechanism corresponding to the second service is T2, second preamble duration, and T1>T2>T3.; ¶. [0062]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method wherein the length of the first preamble is greater than the length of the second preamble as taught by Yang to have incorporated in the system of Panta, so that it would provide a beneficial to improving the stability and accuracy of data transmission between the terminal and the network-side device. Yang: ¶. [0065].

Regarding claim 10; Panta in view of Yang teaches the communication method wherein the gateway receiving parameter comprises the length of the second preamble (Panta: See Fig. 3: The total duration of time, for the (m−1) quiet gaps and for transmitting the m preamble packets, is greater than the sleep period of the sensor node to which the preamble packets are transmitted (the second sensor node). For example, for the example of FIG. 3, Tpreamble > Tsleep. The condition Tpreamble > Tsleep ensures that the sequence of preamble packets transmitted by the first sensor node does not lie completely within the sleep period of the second sensor node. ¶. [0068]) and the gateway transmitting parameter comprises the length of the first preamble (Yang: See Fig. 6s: a timing length of an Inactivity Timer of a first DRX mechanism corresponding to the first service is T1, i.e., first preamble duration, a timing length of an Inactivity Timer of a second DRX mechanism corresponding to the second service is T2, second preamble duration, and T1>T2>T3.; ¶. [0062]).

Regarding claim 11; Panta discloses a terminal device, comprising: 
a receiving circuit configured to receive a first packet from a gateway device, the first packet comprising a first preamble (See Fig. 4: the second sensor node, i.e., terminal, to receive the data packet when the preamble packet is detected from the first sensor node, i.e., gateway, Panta’s claim 1, Abstract and ¶. [0063]); and 
a first transmitting circuit configured to transmit a second packet to the gateway device, the second packet comprising a second preamble (See Fig. 4: determining whether the preamble packet is addressed to the second sensor node; sending an acknowledgement packet to the first sensor node, i.e., gateway, when the preamble packet is addressed to the second sensor node, Panta’s claim 1, ¶. [0065] and Abstract); and wherein a length of the first preamble is greater than a length of the second preamble (See Fig. 3: The total duration of time, for the (m−1) quiet gaps and for transmitting the m preamble packets, is greater than the sleep period of the sensor node to which the preamble packets are transmitted (the second sensor node). For example, for the example of FIG. 3, Tpreamble > Tsleep. The condition Tpreamble > Tsleep ensures that the sequence of preamble packets transmitted by the first sensor node does not lie completely within the sleep period of the second sensor node. ¶. [0068]).
Even though Panta discloses the method of receiving the first preamble and transmitting the second preamble having the preamble duration time is greater than the duration of sleep period, Panta doesn’t explicitly discuss the length of the first preamble is greater than the length of the second preamble.
However, Yang further teaches the method wherein the length of the first preamble is greater than the length of the second preamble (See Fig. 6s: a timing length of an Inactivity Timer of a first DRX mechanism corresponding to the first service is T1, i.e., first preamble duration, a timing length of an Inactivity Timer of a second DRX mechanism corresponding to the second service is T2, second preamble duration, and T1>T2>T3.; ¶. [0062]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method wherein the length of the first preamble is greater than the length of the second preamble as taught by Yang to have incorporated in the system of Panta, so that it would provide a beneficial to improving the stability and accuracy of data transmission between the terminal and the network-side device. Yang: ¶. [0065].

Regarding claim 16; Panta discloses a gateway device for performing the communication method of claim 7, comprising: 
a transmitting circuit configured to transmit a first packet to a terminal device, the first packet comprising a first preamble (See Fig. 4: the second sensor node, i.e., terminal, to receive the data packet when the preamble packet is detected from the first sensor node, i.e., gateway, Panta’s claim 1, Abstract and ¶. [0063]); and 
a first receiving circuit configured to receive a second packet from the terminal device, the second packet comprising a second preamble (See Fig. 4: determining whether the preamble packet is addressed to the second sensor node; sending an acknowledgement packet to the first sensor node, i.e., gateway, when the preamble packet is addressed to the second sensor node, Panta’s claim 1, ¶. [0065] and Abstract); and wherein a length of the first preamble is greater than a length of the second preamble (See Fig. 3: The total duration of time, for the (m−1) quiet gaps and for transmitting the m preamble packets, is greater than the sleep period of the sensor node to which the preamble packets are transmitted (the second sensor node). For example, for the example of FIG. 3, Tpreamble > Tsleep. The condition Tpreamble > Tsleep ensures that the sequence of preamble packets transmitted by the first sensor node does not lie completely within the sleep period of the second sensor node. ¶. [0068]).
Even though Panta discloses the method of receiving the first preamble and transmitting the second preamble having the preamble duration time is greater than the duration of sleep period, Panta doesn’t explicitly discuss the length of the first preamble is greater than the length of the second preamble.
However, Yang further teaches the method wherein the length of the first preamble is greater than the length of the second preamble (See Fig. 6s: a timing length of an Inactivity Timer of a first DRX mechanism corresponding to the first service is T1, i.e., first preamble duration, a timing length of an Inactivity Timer of a second DRX mechanism corresponding to the second service is T2, second preamble duration, and T1>T2>T3.; ¶. [0062]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method wherein the length of the first preamble is greater than the length of the second preamble as taught by Yang to have incorporated in the system of Panta, so that it would provide a beneficial to improving the stability and accuracy of data transmission between the terminal and the network-side device. Yang: ¶. [0065].

Panta discloses a communication system, comprising: the terminal device of claim 11 and a gateway device, 
wherein the gateway device comprises: 
a transmitting circuit configured to transmit a first packet to a terminal device, the first packet comprising a first preamble (See Fig. 4: the second sensor node, i.e., terminal, to receive the data packet when the preamble packet is detected from the first sensor node, i.e., gateway, Panta’s claim 1, Abstract and ¶. [0063]); and 
a first receiving circuit configured to receive a second packet from the terminal device, the second packet comprising a second preamble (See Fig. 4: determining whether the preamble packet is addressed to the second sensor node; sending an acknowledgement packet to the first sensor node, i.e., gateway, when the preamble packet is addressed to the second sensor node, Panta’s claim 1, ¶. [0065] and Abstract), wherein the terminal device is configured to receive a first packet from a gateway device, the first packet comprising a first preamble (See Fig. 4: the second sensor node, i.e., terminal, to receive the data packet when the preamble packet is detected from the first sensor node, i.e., gateway, Panta’s claim 1, Abstract and ¶. [0063]); and transmit a second packet to the gateway device, the second packet comprising a second preamble (See Fig. 4: determining whether the preamble packet is addressed to the second sensor node; sending an acknowledgement packet to the first sensor node, i.e., gateway, when the preamble packet is addressed to the second sensor node, Panta’s claim 1, ¶. [0065] and Abstract); and wherein a length of the first preamble is greater than a length of the second preamble (See Fig. 3: The total duration of time, for the (m−1) quiet gaps and for transmitting the m preamble packets, is greater than the sleep period of the sensor node to which the preamble packets are transmitted (the second sensor node). For example, for the example of FIG. 3, Tpreamble > Tsleep. The condition Tpreamble > Tsleep ensures that the sequence of preamble packets transmitted by the first sensor node does not lie completely within the sleep period of the second sensor node. ¶. [0068]).
Even though Panta discloses the method of receiving the first preamble and transmitting the second preamble having the preamble duration time is greater than the duration of sleep period, Panta doesn’t explicitly discuss the length of the first preamble is greater than the length of the second preamble.
However, Yang further teaches the method wherein the length of the first preamble is greater than the length of the second preamble (See Fig. 6s: a timing length of an Inactivity Timer of a first DRX mechanism corresponding to the first service is T1, i.e., first preamble duration, a timing length of an Inactivity Timer of a second DRX mechanism corresponding to the second service is T2, second preamble duration, and T1>T2>T3.; ¶. [0062]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method wherein the length of the first preamble is greater than the length of the second preamble as taught by Yang to have incorporated in the system of Panta, so that it would provide a beneficial to improving the stability and accuracy of data transmission between the terminal and the network-side device. Yang: ¶. [0065].


Claims 8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Panta et al. (US 2015/0103707 A1) in view of Yang et al. (US 2019/0335396 A1) and further in view of Choi et al. (US 2017/0367118 A1).
Regarding claim 8; Panta discloses the communication method further comprising transmitting, by a gateway device, a first packet to a terminal device (See Fig. 4: the second sensor node, i.e., terminal, to receive the data packet when the preamble packet is detected from the first sensor node, i.e., gateway, Panta’s claim 1, Abstract and ¶. [0063]).
Panta doesn’t explicitly teach the method of, before the transmitting, by a gateway device, receiving, by the gateway device, a network access request from the terminal device according to a gateway receiving parameter, and the transmitting, by a gateway device, a first packet to a terminal device comprises: transmitting, by the gateway device, the first packet according to a gateway transmitting parameter, after receiving the network access request, analyzing the network access request and the terminal device having gained access to a network.
However, Choi discloses the method of receiving, by the gateway device, a network access request from the terminal device according to a gateway receiving parameter (Choi: See Fig. 5, In step S510, an STA may perform a network discovery action. The network discovery action may include an STA scanning action. That is, in order to access the network, the STA should search for an available network. The STA needs to identify a compatible network before participating in a wireless network and the process of identifying the network present in a specific area is referred to as scanning.; ¶. [0069]), and transmitting, by the gateway device, the first packet according to a gateway transmitting parameter, after receiving the network access request (Choi: See Fig. 5: A responder transmits a probe response frame in response to the probe request frame to the STA that has transmitted the probe request frame. ¶. [0071]), analyzing the network access request and the Choi: See Fig. 5: steps S510-S520 for authentication process for network access; ¶. [0071-0074]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of receiving network access request and analyzing the network access request for gained access as taught by Choi to have incorporated in the system of Panta, so that it would provide a method of efficiently performing uplink transmission after a trigger frame is received. Choi: ¶. [0006-0007].

Regarding claim 17; Panta in view of Choi discloses the gateway device further comprising: a second receiving circuit configured to receive a network access request from the terminal device according to a gateway receiving parameter (Choi: See Fig. 5, In step S510, an STA may perform a network discovery action. The network discovery action may include an STA scanning action. That is, in order to access the network, the STA should search for an available network. The STA needs to identify a compatible network before participating in a wireless network and the process of identifying the network present in a specific area is referred to as scanning.; ¶. [0069]).

Regarding claim 18; Panta in view of Choi the gateway device wherein the transmitting circuit is further configured to: transmit the first packet according to a gateway transmitting parameter, after receiving the network access request (Choi: See Fig. 5: A responder transmits a probe response frame in response to the probe request frame to the STA that has transmitted the probe request frame. ¶. [0071]), analyzing the network access request and the terminal device having gained access to a network (Choi: See Fig. 5: steps S510-S520 for authentication process for network access; ¶. [0071-0074]).
Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Allowable Subject Matter
Claims 2-6, 9, 12-15, and 19 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Panta et al. (US 2011/0176465 A1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416